Citation Nr: 0807492	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-36 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the March 1991 and April 1993 rating decisions were 
clearly and unmistakably erroneous in failing to assign a 
rating in excess of 50 percent for service-connected post-
traumatic stress disorder (PTSD), to include whether the 
March 1991 rating decision that denied service connection for 
bipolar disorder was clearly and unmistakably erroneous.  


REPRESENTATION

Veteran represented by:  Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The March 2003 claim did  not specifically raise the claim of 
CUE in the March 1991 rating decision based upon the failure 
to grant service connection for bipolar disorder.  However, 
in the claim, the veteran's representative contended that 
PTSD and bipolar disorder should be considered together for 
rating purposes and contended that the medical evidence of 
record at the time of the 1991 rating decision demonstrated a 
causal relationship between bipolar disorder and PTSD.    In 
the March 2004 rating decision and October 2005 Statement of 
the Case (SOC), the RO addressed the veteran's contentions 
that the rating assigned should have considered both bipolar 
disorder and PTSD symptoms.  Because the veteran's 
representative has contended that the rating assigned should 
have contemplated both PTSD and bipolar disorder symptoms and 
because this argument was addressed in the rating decision on 
appeal and SOC, this decision will address whether there was 
CUE in the March 1991 rating decision that denied service 
connection for bipolar disorder.  

The issue of whether there was clear and unmistakable error 
in the March 1991 and April 1993 rating decisions that denied 
a rating in excess of 50 percent for PTSD is  addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The RO's March 1991 rating decision that denied service 
connection for bipolar disorder was clearly and unmistakably 
erroneous.  

CONCLUSION OF LAW

The March 1991 rating decision that denied service connection 
for bipolar disorder contained CUE.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The Court has held that the VCAA is inapplicable to claims of 
CUE in prior RO decisions.  See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001); Parker v. Principi, 15 Vet. App. 
407, 412 (2002) (expanding the holding in Livesay to include 
claims of CUE in prior RO decisions).  Nevertheless, a May 
2003 letter informed the veteran of the evidence necessary to 
substantiate the claim.

II.  Analysis of Claim

A.  CUE

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).   However, if the 
evidence establishes CUE, the prior decision will be reversed 
and amended.
In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; 
(2)the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 314 (1992).

The Court has stated that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).


B.  Discussion

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  Service

connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The regulation in effect at the time of the March 1991 rating 
decision provided that disability which is proximately due to 
or the result or a service-connected disease or injury shall 
be service connected.  When service connection is thus 
established for a secondary condition, it shall be considered 
a part of the original condition.  38 C.F.R. § 3.310 (1991).  

The veteran submitted a claim for service connection for 
bipolar disorder on December 19, 1990.  In the March 1991 
rating decision, the RO determined that service connection 
for bipolar disorder was not warranted.  The RO determined 
that bipolar disorder did not manifest during service or 
within one year of separation from service.  The March 1991 
rating decision did not address the applicability of 
§ 3.310.   
 
In the March 1991 rating decision that denied service 
connection for bipolar disorder, the RO considered service 
medical records and post service VA medical records dated 
from 1987 to 1991.  Service medical records do not contain 
any diagnoses or findings of bipolar disorder.  A diagnosis 
of bipolar disorder was shown in several VA hospital reports 
that the RO considered in the March 1991 rating decision.  

The veteran contends that the October 1990 letter from Dr. 
A.B., a VA staff psychiatrist, provided medical evidence of a  
relationship between the veteran's PTSD and bipolar disorder.  
In that letter, Dr. A.B. indicated that the veteran had  
severe and chronic PTSD.  He stated that: 

[the veteran] has suffered equally clear diagnosis 
of manic depressive, depressed and other hypomanic 
episodes, equally evident as diagnoses.  I am 
convinced that his combat experiences (of great 
intensity) precipitated his later mood psychosis, 
depressive and hypomanic, and this combination of 
two serious mental conditions should be considered 
together for compensation purposes.
The veteran argues that the RO erred by failing to apply 38 
C.F.R. § 3.310.  He contends that, if the regulation had been 
correctly applied, the March 1991 rating decision would have 
granted service connection for bipolar disorder secondary to 
PTSD.  

The Board finds that the medical evidence at the time of the 
March 1991 rating decision warranted a grant of service 
connection for bipolar disorder.  The October 1990 medical 
opinion found that the veteran's bipolar disorder was 
causally related to both his combat experiences in Vietnam 
and to service-connected PTSD.  There were no other medical 
opinions in evidence at the time regarding the etiology of 
bipolar disorder and thus no evidence to the contrary.    

The Board also finds that the outcome of the March 1991 
rating decision would have been manifestly different but for 
the failure to apply the regulations in effect at the time of 
the rating decision.  The Board therefore concludes that the 
March 1991 rating decision denying service connection for 
bipolar disorder was clearly and unmistakably erroneous and 
should be revised to reflect a grant of service connection 
for bipolar disorder.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105.


ORDER

The March 1991 rating decision that denied service connection 
for bipolar disorder was clearly and unmistakably erroneous 
and should be revised to reflect a grant of service 
connection for bipolar disorder.


REMAND

The veteran alleges that the March 1991 and April 1993 rating 
decisions were clearly and unmistakably erroneous in failing 
to grant an evaluation in excess of 50 percent for PTSD.   
The veteran alleged that the RO committed CUE in the rating 
decisions by failing to consider the veteran's PTSD and 
bipolar disorder symptoms together.   
In light of the Board's decision above granting service 
connection for bipolar disorder, a remand is necessary so 
that the RO may assign an effective date and disability 
rating for bipolar disorder.  The claim of issue clear and 
unmistakable error in the March 1991 and April 1993 rating 
decisions that denied a rating in excess of 50 percent for 
service-connected PTSD should then be readjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine and assign the 
appropriate disability rating and 
effective date in connection with the 
revision of the March 1991 RO decision to 
grant service connection for a bipolar 
disorder.     

2.  Re-adjudicate the issue of whether 
there was clear and unmistakable error in 
the March 1991 and April 1993 rating 
decisions that denied a rating in excess 
of 50 percent for PTSD.  If the claim 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


